Order entered July 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00615-CV

                                     NOAM NIV, Appellant

                                                V.

      MEYER & COLEGROVE, PLLC, MILTON W. COLEGROVE, JR. AND
  CONTEMPORARY SOLUTIONS - USA D/B/A TEXAS PIONEER TITLE AGENCY,
                            Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-04528-2011

                                            ORDER
       Because the clerk’s record has been filed, we DENY appellees’ June 26, 2015 motion to

dismiss for want of prosecution.

       We GRANT Paul S. Sigelman’s motion for admission pro hac vice and John R.

Stooksberry motion in support of Mr. Sigelman’s motion. Mr. Sigelman shall be allowed to

participate in the proceedings in this cause, including oral argument.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE